           Case 18-03678            Doc 30     Filed 12/14/18 Entered 12/14/18 15:12:23              Desc Main
                                                 Document     Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: WALTON, SHANA M.                              §      Case No. 18-03678
                                                            §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Richard M. Fogel, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $2,900.00                              Assets Exempt:      $4,500.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $2,236.60               Claims Discharged
                                                                  Without Payment:      $34,704.25


      Total Expenses of Administration:    $817.21




               3) Total gross receipts of $3,053.81 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $3,053.81 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-03678          Doc 30     Filed 12/14/18 Entered 12/14/18 15:12:23                 Desc Main
                                               Document     Page 2 of 9



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                          $0.00                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00              $817.21              $817.21              $817.21


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $36,470.03            $7,200.47            $7,200.47             $2,236.60


   TOTAL DISBURSEMENTS                            $36,470.03            $8,017.68            $8,017.68             $3,053.81




                 4) This case was originally filed under chapter 7 on 02/10/2018. The case was pending for 10
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        12/04/2018                        By: /s/ Richard M. Fogel
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 18-03678              Doc 30         Filed 12/14/18 Entered 12/14/18 15:12:23                         Desc Main
                                                          Document     Page 3 of 9




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                           $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                        RECEIVED

 TAX REFUNDS                                                                                    1124-000                                $694.00

 TAX REFUNDS                                                                                    1124-000                             $2,359.81

                             TOTAL GROSS RECEIPTS                                                                                    $3,053.81

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                  $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                   PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS


                                             UNIFORM              CLAIMS
     Claim                                                                               CLAIMS                     CLAIMS       CLAIMS
                     CLAIMANT                 TRAN.             SCHEDULED
      NO.                                                                               ASSERTED                   ALLOWED        PAID
                                              CODE            (from Form 6D)


                                                                          None




UST Form 101-7-TDR ( 10 /1/2010)
            Case 18-03678           Doc 30   Filed 12/14/18 Entered 12/14/18 15:12:23              Desc Main
                                               Document     Page 4 of 9




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS            CLAIMS                 CLAIMS          CLAIMS
   PAYEE                               TRAN.         SCHEDULED          ASSERTED               ALLOWED           PAID
                                       CODE

 Trustee, Fees - Richard M. Fogel     2100-000                 NA            $763.45             $763.45            $763.45

 Trustee, Expenses - Richard M.       2200-000                 NA              $3.76               $3.76              $3.76
 Fogel
 Banking and Technology Service       2600-000                 NA             $50.00              $50.00             $50.00
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                               NA            $817.21             $817.21            $817.21
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM           CLAIMS              CLAIMS           CLAIMS                 CLAIMS
         PAYEE
                            TRAN. CODE       SCHEDULED            ASSERTED         ALLOWED                  PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                 CLAIMS
                                                 UNIFORM       CLAIMS
 CLAIM                                                                          ASSERTED          CLAIMS      CLAIMS
                      CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                        (from Proofs of     ALLOWED       PAID
                                                  CODE     (from Form 6E)
                                                                                  Claim)


                                                           None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 18-03678         Doc 30    Filed 12/14/18 Entered 12/14/18 15:12:23       Desc Main
                                               Document     Page 5 of 9




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                       CLAIMS
                                      UNIFORM        CLAIMS
                                                                      ASSERTED         CLAIMS           CLAIMS
 CLAIM NO.         CLAIMANT            TRAN.      SCHEDULED
                                                                   (from Proofs of    ALLOWED            PAID
                                       CODE      (from Form 6F)
                                                                        Claim)

     1        Razor Capital, LLC      7100-000           $397.65            $397.65      $397.65         $123.52


     2        US Department of        7100-000         $5,755.00          $5,760.67     $5,760.67       $1,789.37
              Education

     3        T Mobile/T-Mobile USA   7100-000               NA             $460.58      $460.58         $143.06
              Inc.

     4        Pinnacle Credit         7100-000           $577.00            $581.57      $581.57         $180.65
              Services, LLC as
              assignee of Cellco
              Partnership d/b/a
              Verizon Wireless

    N/F       Aarons Sales & Lease    7100-000             $0.00                NA            NA              NA


    N/F       Aarons Sales & Lease    7100-000             $0.00                NA            NA              NA


    N/F       Capital Management      7100-000           $340.98                NA            NA              NA
              Services

    N/F       Capital One Auto        7100-000         $8,563.00                NA            NA              NA
              Finance

    N/F       Con Fin Svc             7100-000             $0.00                NA            NA              NA


    N/F       Con Fin Svc             7100-000         $5,991.00                NA            NA              NA


    N/F       Con Fin Svc             7100-000             $0.00                NA            NA              NA


    N/F       Con Fin Svc             7100-000             $0.00                NA            NA              NA


    N/F       Con Fin Svc             7100-000             $0.00                NA            NA              NA


    N/F       Con Fin Svc             7100-000             $0.00                NA            NA              NA


    N/F       Con Fin Svc             7100-000             $0.00                NA            NA              NA


    N/F       Con Fin Svc             7100-000             $0.00                NA            NA              NA




UST Form 101-7-TDR ( 10 /1/2010)
           Case 18-03678         Doc 30   Filed 12/14/18 Entered 12/14/18 15:12:23   Desc Main
                                            Document     Page 6 of 9


    N/F     Consumer Financial     7100-000        $6,060.40            NA            NA               NA
            Services Corp.

    N/F     Consumer Financial     7100-000            $0.00            NA            NA               NA
            Svc

    N/F     Consumer Financial     7100-000            $0.00            NA            NA               NA
            Svc

    N/F     Consumer Financial     7100-000            $0.00            NA            NA               NA
            Svc

    N/F     Consumer Financial     7100-000        $5,991.00            NA            NA               NA
            Svc

    N/F     Consumer Financial     7100-000            $0.00            NA            NA               NA
            Svc

    N/F     Consumer Financial     7100-000            $0.00            NA            NA               NA
            Svc

    N/F     Consumer Financial     7100-000            $0.00            NA            NA               NA
            Svc

    N/F     Fingerhut              7100-000            $0.00            NA            NA               NA


    N/F     First Premier Bank     7100-000         $540.00             NA            NA               NA


    N/F     I C System Inc         7100-000         $754.00             NA            NA               NA


    N/F     Peoples Gas            7100-000        $1,500.00            NA            NA               NA


    N/F     Wells Fargo Bank       7100-000            $0.00            NA            NA               NA


    N/F     Wells Fargo Bank       7100-000            $0.00            NA            NA               NA


            TOTAL GENERAL
           UNSECURED CLAIMS                       $36,470.03      $7,200.47     $7,200.47        $2,236.60




UST Form 101-7-TDR ( 10 /1/2010)
                   Case 18-03678                      Doc 30         Filed 12/14/18 Entered 12/14/18 15:12:23                                     Desc Main
                                                                       Document     Page 7 of 9
                                                               Form 1
                                                                                                                                                              Exhibit 8
                                           Individual Estate Property Record and Report                                                                       Page: 1

                                                            Asset Cases
Case No.:    18-03678                                                                             Trustee Name:      (330720) Richard M. Fogel
Case Name:        WALTON, SHANA M.                                                                Date Filed (f) or Converted (c): 02/10/2018 (f)
                                                                                                  § 341(a) Meeting Date:       03/13/2018
For Period Ending:         12/04/2018                                                             Claims Bar Date:      06/14/2018

                                       1                                  2                      3                      4                    5                     6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds             Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the       Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate             Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                              Remaining Assets
  Ref. #                                                                                  and Other Costs)

    1       HOUSEHOLD GOODS AND                                           1,000.00                        0.00                                     0.00                         FA
            FURNISHING
            1 used couch, 4 used bed(s), 6 used dresser(s), 1 used
            dining room table, 4 used dining room chairs-
            INCONSEQUENTIAL VALUE

    2       ELECTRONICS                                                       200.00                      0.00                                     0.00                         FA
            Used Laptop computer- INCONSEQUENTIAL VALUE

    3       WEARING APPAREL                                                   500.00                      0.00                                     0.00                         FA
            Used woman's clothing and shoes- EXEMPT

    4       JEWELRY                                                       1,000.00                        0.00                                     0.00                         FA
            Woman's watch, woman's bracelet, engagement ring-
            INCONSEQUENTIAL VALUE

    5       BANK ACCOUNTS                                                     200.00                   200.00                                      0.00                         FA
            Checking and Savings: Bank of America-
            INCONSEQUENTIAL VALUE

    6       BANK ACCOUNTS                                                       0.00                      0.00                                     0.00                         FA
            Checking and Savings: Bank of America-
            INCONSEQUENTIAL VALUE

    7       TAX REFUNDS                                                   7,332.00                    2,359.81                               2,359.81                           FA
            2017 Tax Refund: Federal

    8       TAX REFUNDS                                                       694.00                   694.00                                    694.00                         FA
            2017 Tax Refund: State


    8       Assets Totals (Excluding unknown values)                   $10,926.00                    $3,253.81                              $3,053.81                     $0.00



 Major Activities Affecting Case Closing:

                                  3/31/18- Trustee received non-exempt portion of debtor's income tax refunds prior to 341 meeting. Claims
                                  bar dates are June 14 and August 9, 2018.

 Initial Projected Date Of Final Report (TFR): 12/31/2018                              Current Projected Date Of Final Report (TFR):             09/18/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                       Case 18-03678                 Doc 30       Filed 12/14/18 Entered 12/14/18 15:12:23                                      Desc Main
                                                                    Document     Page 8 of 9
                                                               Form 2                                                                                      Exhibit 9
                                                                                                                                                           Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 18-03678                                           Trustee Name:                      Richard M. Fogel (330720)
Case Name:                WALTON, SHANA M.                                   Bank Name:                         Rabobank, N.A.
Taxpayer ID #:            **-***6457                                         Account #:                         ******7700 Checking
For Period Ending: 12/04/2018                                                Blanket Bond (per case limit): $5,000,000.00
                                                                             Separate Bond (if applicable): N/A
    1             2                        3                                         4                               5                      6                        7

  Trans.       Check or      Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 03/21/18                 Shaw Fishman Glantz & Towbin       Non-exempt income tax refunds                            3,053.81                                           3,053.81
                          LLC Client Trust Fund

                 {7}                                         Federal income tax refund             1124-000                                                              3,053.81

                                                                                       $2,359.81

                 {8}                                         State income tax refund               1124-000                                                              3,053.81

                                                                                         $694.00

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      10.00                   3,043.81
                                                             Fees

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      10.00                   3,033.81
                                                             Fees

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      10.00                   3,023.81
                                                             Fees

 06/29/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      10.00                   3,013.81
                                                             Fees

 07/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      10.00                   3,003.81
                                                             Fees

 10/18/18        101      Richard M. Fogel                   Combined trustee compensation &                                                    767.21                   2,236.60
                                                             expense dividend payments.

                                                             Claims Distribution - Fri, 08-10-     2100-000                                                              2,236.60
                                                             2018

                                                                                         $763.45

                                                             Claims Distribution - Fri, 08-10-     2200-000                                                              2,236.60
                                                             2018

                                                                                           $3.76

 10/18/18        102      Razor Capital, LLC                 Distribution payment - Dividend       7100-000                                     123.52                   2,113.08
                                                             paid at 31.06% of $397.65; Claim
                                                             # 1; Filed: $397.65

 10/18/18        103      US Department of Education         Distribution payment - Dividend       7100-000                                  1,789.37                     323.71
                                                             paid at 31.06% of $5,760.67;
                                                             Claim # 2; Filed: $5,760.67

 10/18/18        104      T Mobile/T-Mobile USA Inc.         Distribution payment - Dividend       7100-000                                     143.06                    180.65
                                                             paid at 31.06% of $460.58; Claim
                                                             # 3; Filed: $460.58

 10/18/18        105      Pinnacle Credit Services, LLC as   Distribution payment - Dividend       7100-000                                     180.65                       0.00
                          assignee of Cellco Partnership     paid at 31.06% of $581.57; Claim
                          d/b/a Verizon Wireless             # 4; Filed: $581.57

                                               COLUMN TOTALS                                                          3,053.81                  3,053.81                    $0.00
                                                     Less: Bank Transfers/CDs                                               0.00                    0.00
                                               Subtotal                                                               3,053.81                  3,053.81
        true
                                                     Less: Payments to Debtors                                                                      0.00

                                               NET Receipts / Disbursements                                          $3,053.81               $3,053.81


                                                                                                                                                             false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                     ! - transaction has not been cleared
                 Case 18-03678             Doc 30     Filed 12/14/18 Entered 12/14/18 15:12:23                         Desc Main
                                                        Document     Page 9 of 9
                                                     Form 2                                                                 Exhibit 9
                                                                                                                            Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         18-03678                                 Trustee Name:                   Richard M. Fogel (330720)
Case Name:        WALTON, SHANA M.                         Bank Name:                      Rabobank, N.A.
Taxpayer ID #:    **-***6457                               Account #:                      ******7700 Checking
For Period Ending: 12/04/2018                              Blanket Bond (per case limit): $5,000,000.00
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                      ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS                 BALANCES
                               ******7700 Checking                             $3,053.81          $3,053.81                    $0.00

                                                                               $3,053.81                $3,053.81               $0.00




UST Form 101-7-TDR (10 /1/2010)
